         Case 1:21-cr-00204-BAH Document 37 Filed 04/30/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                      )
                                               )      Criminal No. 21-204-01 (BAH)
                      v.                       )      Chief Judge Howell
                                               )      Status: May 14, 2021
        MATTHEW BLEDSOE                        )


GOVERNMENT’S PARTIAL OPPOSITION TO DEFENDANT’S MOTION
    TO TEMPORARILY MODIFY TRAVEL RESTRICTION AND
            TO PERMIT SPECIAL WORK TRAVEL
     AND POINTS AND AUTHORITY IN SUPPORT THEREOF

       COMES NOW the United States, by and through the United States Attorney for the

District of Columbia, and partially opposes defendant Matthew Bledsoe’s motion to temporarily

modify his travel restriction. The government does not oppose the defendant’s request to travel

for work purposes to: 1) Willard, Missouri on May 6, 2021 and 2) Frisco, Texas on June 9 and

June 10, 2021 per the details laid out in the defendant’s motion. The government opposes the

request to travel on as-yet undetermined dates to Naples, Florida at the end of May 2021.

However, if more information is presented regarding the date(s) of the move, then the

government may not oppose a subsequent motion.


                                                    Respectfully submitted,

                                                    ____/s/____________
                                                    Jamie Carter
                                                    D.C. Bar No. 1027970
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, DC 20530
                                                    E-mail: Jamie.Carter@usdoj.gov
                                                    Phone: (202) 252-6741



                                                1
